Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed February 16, 2022 have been fully considered and are persuasive with regard to Inoue JP 2003/208932.  The updated search revealed prior art that reads on the attributes of the amended claims.

Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 and  17-20 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

2a.	Claims 1 and 19 state in part; “the second portion having an angled contact surface (102) configured to mate with one or more of the flat-wire conductors (122) within an angled connection area on a surface of the angled portion of the flexible circuit”.
	Although supported in paragraph [0018] of the disclosure the statement is not supported in the figures.  Figure 1 shows the angled contact surface (102) and Figure 4 shows the flat-wire conductors (122) and there is no mating between them.  This portion of the claim language will be omitted from examination until which time the matter is clarified.

2b.	Claim 17 states in part; “the opening to the cavity (104) is wider than the angled portion of the flexible circuit (112)” which appears to be contrary to what is depicted in Figure 2-
The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 102 - § 103
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Toba et al. (US 5,356,308).

With respect to Claims 1 and 19; Toba et al. [Fig. 15] discloses a watertight electrical         connector 351 for connecting to flat-wire conductors 422 of a flexible circuit 420b defining both flat [at 420b] and angled 424b portions [Fig. 11 shows where the portion within the connector can be angled with respect to the portion that lies outside the connector], the watertight electrical connector 351 comprising: a first portion 366 that supports angled connector terminals 430 each defining an angled connector surface 431; a second portion 360 that houses the angled connector terminals 430 within a cavity [delineated by 380], the second portion having an angled contact surface [delineated by 363]  configured to mate with 363] on a surface of the angled portion 424b of the flexible circuit 420b; and a seal 380 surrounding an opening to the cavity to form a watertight connection between the angled connector terminals 430 housed within the cavity 364a and the one or more of the flat-wire conductors 422 within the angled connection area [delineated by 363] on the surface of the angled portion of the flexible circuit [Col. 8, lines 53-58], the watertight connection being formed when an angled retainer 370 is fitted over the angled portion 424b of the flexible circuit 420b and attached 351 to compress the seal 380 and form the watertight connection [Col. 8, lines 53-58] between the surface of the angled portion 424b of the flexible circuit 420b and the angled contact surface [delineated by 363] of the watertight electrical connector.  

With respect to Claim 2; Toba et al. [Col. 5, lines 55-56] discloses the seal 380 comprises a silicon ring.  

With respect to Claims 3 and 12; Toba et al. discloses a structure 361 that maintains the seal 380 around the opening to the cavity [delineated by 380] while allowing for lateral expansion of the seal due to vertical compression of the seal caused by the angled retainer 370.  

With respect to Claims 4 and 13; Toba et al. discloses the structure 361 is a channel in the contact surface surrounding the cavity [delineated by 380], the channel having a depth that is less than a thickness of the seal [Col. 5, lines 56-60] to ensure contact between the seal and the surface of the angled portion of the flexible circuit during compression [Col. 8, lines 46-58].  

With respect to Claims 5, 6 and 14; Toba et al. discloses the seal 380 may or may not be adhered to the channel [Col. 5, lines 59-60] and does not adhere to the surface of the angled portion 424b of the flexible circuit.  

With respect to Claims 7 and 15; Toba et al. discloses the surface of the angled         424b the flexible circuit 420b comprises a variable thickness [Fig. 15] at the angled connection area; and the seal 380 conforms to the variable thickness of the flexible circuit to form the watertight connection under compression from the angled retainer 370 to form the watertight connection [Col. 8, lines 53-58] between the angled connector terminals 420 housed within the cavity and the one or more of the flat-wire            conductors 422 within the angled connection area [delineated by 363] on the surface of the angled portion of the flexible circuit.  

With respect to Claim 8; Toba et al. discloses the angled contact surface comprises outer protrusions 363 that receive the angled retainer 370 and are configured to contain edges [at 426b] of the angled portion 424b of the flexible circuit to ensure alignment between the angled connector terminals 430 housed within the cavity 364b and the one or more of the flat-wire conductors 422 within the angled connection area on the surface of the angled portion of the flexible circuit.  

With respect to Claim 9; Toba et al. discloses the outer protrusions 363 fit within         cutouts 426b of the edges of the angled portion 424b of the flexible circuit to ensure alignment between the angled connector terminals 430 housed within the cavity [delineated by 380] and the one or more of the flat-wire conductors 422 within the angled connection area on the surface of the angled portion of the flexible circuit.  

With respect to Claim 10; Toba et al. discloses the watertight connection is formed without altering the surface of the angled portion 424b of the flexible circuit based on the seal 380.  

With respect to Claim 16; Toba et al. discloses the opening to the cavity [delineated by 380] is rectangular.  

With respect to Claim 18; Toba et al. discloses the seal 380 conforms around edges of the angled portion of the flexible circuit  [Col. 8, lines 46-58] when compressed by the angled retainer 370. 

With respect to Claim 20; Toba et al. discloses the system comprises a portion of an electrical circuit within a vehicle [Col. 1, lines 7-10].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire             THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833